            Case 1:21-cr-00244-CKK Document 26 Filed 05/12/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

       ____________________________________
                                           )
       UNITED STATES                       )
                                           )
                                           )
             v.                            ) Crim. No. 1:21-cr-244-CKK
                                           )
       JERRY RYALS,                        )
       ANTHONY ALFRED GRIFFITH, SR. )
                                           )
                   Defendants.             )
       ____________________________________)

                         DEFENDANT’S UPDATE TO THE COURT

       Defendant Anthony Alfred Griffith Sr., by and through undersigned counsel, respectfully

submits this update to the Court.

       1.       On May 7, the Government filed a Motion for Disclosure of 6e and Sealed

Materials. See ECF #25

       2.       On May 10, the Court issued a minute order directing Mr. Griffith to respond

regarding his position on the Government’s motion.

       3.       Mr. Griffith does not oppose the Government’s motion.

                                                     Respectfully submitted,


                                                     ________s/____________
                                                     David Benowitz
                                                     DC Bar # 451557
                                                     Counsel for Anthony Alfred Griffith Sr.
                                                     Price Benowitz LLP
                                                     409 Seventh Street, NW
                                                     Suite 200
                                                     Washington, DC 20004
                                                     (202) 271-5249
                                                     david@pricebenowitz.com
         Case 1:21-cr-00244-CKK Document 26 Filed 05/12/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of May 2021, a true copy of the foregoing

Defendant’s Update to the Court was served via the CM/ECF system upon Assistant United

States Attorney Kevin Birney, United States Attorney’s Office, 555 Fourth Street, Washington,

D.C. 20530.

                                                    _______/s/_______________
                                                    David Benowitz
